DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
 Preliminary Amendment 17/056,227 that was filed on 11/05/2021 is entered. Claims 13-17 has been pending and has been examined in this Office Action (“OA”). 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/17/2020 have been placed in record and considered by the examiner.

Examiner’s Note: there are multiple “at least one of” options in some claims limitations. The Examiner will consider one of the  options to address the limitation unless otherwise mentioned by the examiner. 

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: Specification shows solution of the problem in paragraphs 0010,0061-0071. 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, which draws to (all emphases below added by examiner)
“The terminal according to claim 13, wherein “the number notified by the capability information” is determined regardless of a number of configured cells….”.  
This part of the claim has indefiniteness issues: 
Regarding “the number notified by the capability information” (line 2) above, it appears to have inadequate antecedent basis, as it’s unclear whether it refers back to “ capability information” (Line 1) for claim 13 or something else. Under Broadest Reasonable Interpretation (BRI) and in the context of the whole claim, the examiner believes Line 2 refers to Line 2 of claim 13, thus recommend to change Line 2 to “a number notified the capability information”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meeting #92 R1-1804211  et al. (3GPP TSG RAN WG1 Meeting #92; R1-1804211; Sanya, China, April 16th –20th, 2018;  Agenda Item:	7.1.2.2.4;  Source: Lenovo, Motorola Mobility;  Title: Discussion of beam failure recovery for carrier aggregation;  Document for: Discussion ; hereinafter as “3gppR11804211  ”) in view of YU et al. (US 20180227899; hereinafter as “YU”).

Examiner’s note: in what follows, references are drawn to 3GPPR11804211   unless otherwise mentioned.

Regarding claim 13, 3GPPR11804211   teaches
 a terminal  (UE is configured with PCell and SCell: section 1 paragraph 1) comprising: 
a transmitter (aforesaid UE communicates with gNB so it must have a transmitter: Section 2)  that transmits capability information regarding a number of at least one of: first reference signals for beam failure detection, and second reference signals for new candidate beam identification  “The network configures for a UE a set.. of periodic CSI-RS resources for beam failure detection, and a set of CSI-RS resources or SSBs for candidate beam monitoring and identification, and a set of contention-free PRACH resources for requesting beam failure recovery to the PCell. Each PRACH resource corresponds to a candidate beam”. Aforesaid UE transmits a new candidate beam after it identify beams failure: Section 2, fourth paragraph , , Alternative 1),
the number of at least one of:  the first reference signals, and the second reference signals being a number of monitorable reference signals within a slot across a plurality of cells (aforesaid UE “is configured with at least a Pcell and a Scell” : Section 1: UE is configured for CSI-RS resource for beam failure detection and CSI-RS resource for candidate beam monitoring: Section 2 Paragraph 1.); and 
a receiver that monitors, within a slot in one or more cells (with PCell and S Cell), at least one of: the first reference signals, and the second reference signals (aforesaid UE CSI-RS resource for beam failure detection and candidate ream from network configuration: Section 2,Alternative 1).

While 3GPPR11804211    teaches “a receiver that monitors, within a slot in one or more cells   at least one of: the first reference signals, and the second reference signals”,   
3GPPR11804211   does not expressively teach:  
a number of monitored reference signals thereof not exceeding the number of the at least one of: the first reference signals, and the second reference signals.

YU, in the same field of endeavor, discloses: 
a number of monitored reference signals thereof not exceeding the number of the at least one of: the first reference signals, and the second reference signals  (Fig. 9 element 902, element 904; In step 901, “a UE receives beam failure recovery configuration from a base station over an established data connection using a serving beam pair link in a beamforming communication network.” Aforesaid “UE monitors a plurality of reference signals associated with different downlink beams based on the beam failure recovery configuration”: UE indicates UE-Identified candidate beam pair link to BS:  [0046]; NOTE: monitored references signal is UE-specific so it never exceed the number of reference signals for).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of 3GPPR11804211   to include UE’s specific beam failure and beam failure recovery process as taught by YU. The suggestion/motivation to do so would have been stop losing connection for any sudden blockage (YU; [0006]).


Regarding claim 14, 3GPPR11804211   in view of YU teaches the invention of claim 1 as set forth above.  Further, YU teaches, wherein the number notified by the capability information is determined regardless of a number of configured cells (UE receives UE-Specific traffic: “Each BS beam transmits a set of known reference signals for the purpose of initial time-frequency synchronization, identification of the beam that transmits the signals, and measurement of radio channel quality for the beam that transmits the signals”:   [0024]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of 3GPPR11804211   to include UE’s specific beam failure and beam failure recovery process as taught by YU. The suggestion/motivation to do so would have been stop losing connection for any sudden blockage (YU; [0006]).

Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 13.

Regarding claim 16, 3GPPR11804211   teaches a base station (gNB: section 2: Page 1) comprising: a receiver that receives capability information regarding a number of at least one of: first reference signals for beam failure detection, and second reference signals for new candidate beam identification   “The network configures for a UE a set.. of periodic CSI-RS resources for beam failure detection, and a set of CSI-RS resources or SSBs for candidate beam monitoring and identification, and a set of contention-free PRACH resources for requesting beam failure recovery to the PCell. Each PRACH resource corresponds to a candidate beam”. Aforesaid UE transmits a new candidate beam after it identify beams failure: Section 2, fourth paragraph , , Alternative 1),
the number of at least one of: the first reference signals, and the second reference signals being a number of monitorable reference signals within a slot across a plurality of cells (aforesaid UE “is configured with at least a Pcell and a Scell” : Section 1: UE is configured for CSI-RS resource for beam failure detection and CSI-RS resource for candidate beam monitoring: Section 2 Paragraph 1.); and 
a transmitter that transmits, within a slot in one or more cells (with PCell and SCell: Section 1) at least one of: the first reference signals, and the second reference signals(aforesaid UE CSI-RS resource for beam failure detection and candidate ream from network configuration: Section 2,Alternative 1).

While 3GPPR11804211    teaches “a transmitter that transmits, within a slot in one or more cells at least one of: the first reference signals, and the second reference signals”,   
3GPPR11804211   does not expressively teach:  number of monitored reference signals thereof not exceeding the number of the at least one of: the first reference signals, and the second reference signals.

YU, in the same field of endeavor, discloses: 
a number of monitored reference signals thereof not exceeding the number of the at least one of: the first reference signals, and the second reference signals (Fig. 9 element 902, element 904; In step 901, “a UE receives beam failure recovery configuration from a base station over an established data connection using a serving beam pair link in a beamforming communication network.” Aforesaid “UE monitors a plurality of reference signals associated with different downlink beams based on the beam failure recovery configuration”: UE indicates UE-Identified candidate beam pair link to BS:  [0046]; NOTE: monitored references signal is UE-specific so it never exceed the number of reference signals for).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of 3GPPR11804211   to include UE’s specific beam failure and beam failure recovery process as taught by YU. The suggestion/motivation to do so would have been stop losing connection for any sudden blockage (YU; [0006]).

Regarding claim 17, 3GPPR11804211   teaches
a system comprising a terminal and a base station (UE and gNB in communication system: Section 1), wherein: the terminal comprises: 
a transmitter of the terminal that transmits capability information regarding a number of at least one of: first reference signals for beam failure detection, and second reference signals for new candidate beam identification “The network configures for a UE a set.. of periodic CSI-RS resources for beam failure detection, and a set of CSI-RS resources or SSBs for candidate beam monitoring and identification, and a set of contention-free PRACH resources for requesting beam failure recovery to the PCell. Each PRACH resource corresponds to a candidate beam”. Aforesaid UE transmits a new candidate beam after it identify beams failure: Section 2, fourth paragraph , , Alternative 1),the number of at least one of: the first reference signals, and the second reference signals being a number of monitorable reference signals within a slot across a plurality of cells (aforesaid UE “is configured with at least a Pcell and a Scell” : Section 1: UE is configured for CSI-RS resource for beam failure detection and CSI-RS resource for candidate beam monitoring: Section 2 Paragraph 1.); and 
a receiver of the terminal that monitors, within a slot in one or more cells (with PCell and SCell: Section 1), at least one of: the first reference signals, and the second reference signals (aforesaid UE CSI-RS resource for beam failure detection and candidate ream from network configuration: Section 1; a UE is configured with at least a PCell and SCell” : Section 1), 
and the base station  (gNB: section 2: Page 1) comprises: 
a receiver of the base station that receives the capability information (aforesaid UE CSI-RS resource for beam failure detection and candidate ream from network configuration: Section 2,Alternative 1).; and a transmitter of the base station that transmits, within the slot in the one or more cells, at least one of: the first reference signals, and the second reference signals (aforesaid UE “is configured with at least a Pcell and a Scell” : Section 1: UE is configured for CSI-RS resource for beam failure detection and CSI-RS resource for candidate beam monitoring: Section 2 Page 2 ).

While 3GPPR11804211    teaches “a transmitter of the base station that transmits, within the slot in the one or more cells, at least one of: the first reference signals, and the second reference signals”,
3GPPR11804211   does not expressively teach:  
a terminal  comprises, a receiver… a number of monitored reference signals thereof not exceeding the number of the at least one of: the first reference signals, and the second reference signals,  a base station  comprises, a transmitter… a number of monitored reference signals thereof not exceeding the number of the at least one of: the first reference signals, and the second reference signals.


YU, in the same field of endeavor, discloses: 
a terminal  comprises, a receiver… a number of monitored reference signals thereof not exceeding the number of the at least one of: the first reference signals, and the second reference signals (Fig. 9 element 902, element 904; In step 901, “a UE receives beam failure recovery configuration from a base station over an established data connection using a serving beam pair link in a beamforming communication network.” Aforesaid “UE monitors a plurality of reference signals associated with different downlink beams based on the beam failure recovery configuration”: UE indicates UE-Identified candidate beam pair link to BS:  [0046]; NOTE: monitored references signal is UE-specific so it never exceed the number of reference signals for). a base station  comprises, a transmitter… a number of monitored reference signals thereof not exceeding the number of the at least one of: the first reference signals, and the second reference signals (Fig. 9 element 902, element 904; In step 901, “a UE receives beam failure recovery configuration from a base station over an established data connection using a serving beam pair link in a beamforming communication network.” Aforesaid “UE monitors a plurality of reference signals associated with different downlink beams based on the beam failure recovery configuration”: UE indicates UE-Identified candidate beam pair link to BS:  [0046]; NOTE: monitored references signal is UE-specific so it never exceed the number of reference signals for). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of 3GPPR11804211   to include UE’s specific beam failure and beam failure recovery process as taught by YU. The suggestion/motivation to do so would have been stop losing connection for any sudden blockage (YU; [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411           

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411